Citation Nr: 9932538	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-19 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for skin conditions, 
including eczema, tinea pedis, tinea corporis, and tinea 
cruris, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to February 
1979 and from March 1980 through March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating determination by 
the Department of Veterans Affairs (VA) Regional Office in 
Fort Harrison, Montana (the RO) in which the RO denied an 
evaluation in excess of 10 percent for a low back disability 
and for a skin disorder.  By rating action of May 1997, the 
RO granted a 40 percent evaluation for the low back 
disability.

In July 1998, the veteran presented testimony at a travel 
Board hearing conducted before the undersigned at the RO.  
The claim was remanded by the Board in November 1998 for 
additional evidentiary development.  In April 1999 and in 
July 1999, the RO issued Supplemental Statements of the Case 
which continued to deny the veteran's claims.  The veteran's 
file was returned to the Board.

Additional matters

In the Board's November 1998 remand it was observed that the 
veteran had raised a number of issues in addition to those 
addressed in this decision, but that none of those were in 
appellate status.  It was stated that the veteran filed a 
claim for individual unemployability in July 1997.  He 
requested information regarding the status of this claim in 
April 1998 correspondence.  Entitlement to individual 
unemployability was denied in a June 1998 rating decision.  
The veteran also referenced the issue of entitlement to 
individual unemployability at the July 1998 hearing before 
the undersigned Member of the Board.  The record does not 
reflect that an appeal has been filed as to that issue to 
date.  Accordingly, this issue is not currently within the 
Board's jurisdiction and will be addressed no further herein.

The issue of entitlement to service connection for hearing 
loss was first denied in an April 1991 rating decision.  That 
decision was not appealed.  The RO denied service connection 
for hearing loss again in a February 1996 rating action 
wherein it was determined that new and material evidence had 
not been submitted regarding this claim. A notice of 
disagreement regarding this issue was filed in February 1996 
and the appeal was perfected in April 1996.  However, at the 
July 1998 hearing, the veteran withdrew the issue of service 
connection for hearing loss [hearing transcript, page 2].  
However, the Board notes that in correspondence directed from 
the veteran to a United States Senator, which was forwarded 
to the RO and received in November 1998, the veteran again 
raised this issue.  While it is clear that the issue is not 
in appellate status, the RO is requested to ascertain whether 
the veteran wishes to pursue this matter.

The veteran was denied service connection for post-traumatic 
stress disorder (PTSD) in an April 1995 rating decision.  
Service connection for PTSD was most recently denied in a 
June 1998 rating decision, wherein the RO determined that new 
and material evidence regarding this issue had not been 
submitted.  The issue of service connection for hypertension 
was also denied in the June 1998 rating action.  In the 
aforementioned correspondence directed from the veteran to 
his Senator, which was forwarded to the RO and received in 
November 1998, the veteran specifically addressed the issues 
of hypertension and PTSD.  These issues are not currently in 
appellate status, and are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's back disability is manifested by objective 
evidence of limitation of motion and complaints of pain  It 
has been established by competent medical evidence that 
certain back symptoms are associated with a non service-
connected herniated disc and are unrelated to the service-
connected lumbosacral strain. 

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the service-connected disability of 
the low back, so as to render impractical the application of 
the regular schedular standards.

3.  The most recent clinical evidence shows that the 
veteran's skin condition is manifested by a history of 
recurrent tinea infections of the feet, nails of the feet and 
inguinal areas and chronic dermatitis of the hands and torso, 
suggestive of dry skin problems, all of which are well 
controlled when active with topical agents and none of which 
are productive of any functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

2.  The criteria for an increased disability rating for a low 
back disability on an extra-schedular basis have not been 
met. 38 C.F.R. § 3.321(b)(1) (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for a skin condition, including eczema, tinea pedis, tinea 
corporis and tinea cruris, have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has raised the issues of entitlement to an 
increased evaluation for a disability of the lumbar spine and 
an increased evaluation for a skin condition.  In the 
interest of clarity these issues will be analyzed separately.

Initial matter

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit competent testimony that symptoms, reasonably 
construed as related to the service-connected disability or 
disabilities, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  The veteran has 
stated that the symptoms of his service-connected 
disabilities have increased.  The Board therefore finds that 
the veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).

Relevant law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described, emphasizing limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  Such evaluations also 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App.55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Additional law and regulations well be discussed where 
appropriate below.

1.  Entitlement to an increased rating for low back 
disability, currently evaluated as 40 percent disabling.

Factual Background

The veteran filed his original claim of entitlement to 
service connection for a disability of the low back in March 
1990.

By rating action of April 1991, the RO granted service 
connection for chronic low back pain syndrome for which a 20 
percent evaluation was assigned under Diagnostic Code 5295.  
The grant was based upon evidence consisting of the service 
medical records and a VA examination report dated in May 
1990.  The service medical records dated in 1989 indicated 
revealed that the veteran experienced limitation of motion 
and muscle spasms.  A diagnosis of chronic lower back 
syndrome of the lumbosacral area, probably secondary to 
posttraumatic arthritis, was made upon VA examination 
conducted in May 1990.

A VA examination of the spine was conducted in July 1992.  
The veteran complained of low back pain since 1981 or 1982, 
which occasionally radiated up into his arms, shoulders and 
groin area.  Range of motion testing revealed forward flexion 
of 63 degrees, 10 degrees of hyperextension, lateral flexion 
of 20 degrees bilaterally and rotation of 30 degrees 
bilaterally.  The veteran complained of tenderness to 
percussion over the entire lumbar area of the low back.  
There was no significant muscle spasm detected.  

The veteran underwent a VA general medical examination in 
October 1994.  Examination of the spine showed no evidence of 
scoliosis.  Range of motion testing revealed forward flexion 
of 85 degrees, backward extension of 25 degrees, and lateral 
bending to 35 degrees, on each side.  A diagnosis of chronic 
low back pain without neurological findings was made.  

A private medical statement dated in January 1995 was 
submitted for the record.  Therein a private doctor indicated 
that the veteran had been a patient of his with a long 
standing history of back pain dating to approximately 1982.  
It was reported that the veteran had chronic pain in the 
lower third of his back and had great difficulty with lifting 
or getting up from a sitting position.  It was noted that he 
had no symptoms of radiculopathy, but that he did have marked 
decrease of range of motion particularly in flexion and 
lateral bending to either side.  It was also stated that X-
ray films taken in January 1995 revealed wedging of the 
vertebral bodies of the thoracolumbar junction with 
associated osteophyte formation, consistent with traumatic 
arthritis and no disc space narrowing.  The doctor's 
assessment was that the veteran had posttraumatic arthritis 
of the thoracolumbar junction, probably antedating to the 
previous injury with pain aggravated by deconditioning and 
poor body habits.   

VA medical records dated in 1995 revealed that the veteran 
was seen for complaints of low back pain for several months 
in May 1995.  At that time he also complained that he was 
losing sensation in his hands.  A diagnostic impression of 
chronic low back pain was made.  X-ray films of the lumbar 
spine were taken in June 1995 which were negative.

The veteran was seen for a private medical evaluation in 
September 1995.  An assessment of chronic low back pain with 
some arthritis by lumbosacral spine series and with 
subjective radicular symptoms was made.  

A private medical report from an orthopedic clinic dated in 
October 1995 was submitted for the record.  The veteran was 
seen primarily for complaints of bilateral upper extremity 
and left lower extremity parasthesias.  

The veteran underwent a VA general medical examination in 
October 1995, at which time a physical examination of the 
back revealed no scoliosis or other deformity.  There was no 
muscle atrophy in the extremities.  The right lower lumbar 
area showed an area of slight tenderness to palpation.  
Flexion, extension and other motions of the back were 
extremely limited.  Flexion was shown to 10 degrees, 
backwards extension to 5 degrees and lateral bending was 10 
degrees to the left and 5 degrees to the right.  Straight leg 
raising test was negative.  Deep tendon reflexes were normal 
and 2+.  A diagnosis of chronic low back pain was made and it 
was noted that there was no evidence of neurologic 
containment of the lower extremities.

A private medical report dated in February 1996 revealed that 
the veteran was seen for a neurological evaluation.  It was 
reported that the veteran had pain in the back centered in 
the mid-lumbar region and sometimes radiating into the 
buttocks and posterior thigh region.  It was commented that 
there was no true radicular component to this, and the 
veteran denied leg parasthesias, leg weakness or gait 
problems.  Physical examination revealed tenderness along the 
lumbar paraspinous muscles.  Neuromuscular examination of the 
limbs was completely normal.  It was the doctor's impression 
that the veteran's lingering complaints were strictly 
myofascial and soft tissue in origin.  He indicated that he 
found no evidence of lingering neurologic disease in the 
veteran and that specifically, there was no evidence of 
thoracic outlet syndrome.   

The veteran provided testimony at a hearing held at the RO in 
July 1996.  He indicated that he went to physical therapy 
twice a week and also got traction once or twice a week.  He 
indicated that he took Motrin(r) every day due to constant low 
back pain.  He testified that he had been wearing a back 
brace for three to four months. 

A VA examination was provided in January 1997.  The veteran 
complained of back pain.  An addendum to the January 1997 
examination report provided in April 1997 indicated that X-
ray films of the lumbosacral spine were obtained which 
revealed mild distal lumbar spondylosis, evidence of 
scoliosis and mild superior lumbar wedging.  

In a May 1997 rating action, the RO granted a 40 percent 
disability evaluation for the service-connected low back 
disability.  

A report of a private medical consultation conducted in March 
1998 is of record.  At that time problems with back pain and 
numbness and tingling of the feet, right greater than left 
was noted.  An examination of the back revealed no kyphosis 
or scoliosis.  Straight leg raising was positive on the right 
at about 60 degrees with reproduction of some low back pain 
down into the buttocks. Neurological examination was intact.  
The doctor indicated that the veteran might have two 
neurological problems superimposed on each other.  The first 
was left tarsal tunnel syndrome, which the examiner indicated 
might account for some of the distal paresthesias.  It was 
noted that in addition, he appeared to have possible 
bilateral S1 radiculopathies which were relatively mild, 
given that the neurological examination was intact.  

A VA examination was conducted in April 1998. The veteran 
complained of constant pain and reported that he used 
traction at home for relief of pain.  It was noted that he 
walked with a cane and used a back brace. The veteran 
indicated that he had not worked since 1993 and that he had 
been on Social Security since July 1997, and this fact is 
supported by the record.  The veteran indicated that he could 
not bend down to touch the floor with is fingertips.  Right 
lateral bending was to 20 degrees and left lateral bending 
was to 15 degrees with complaints of pain.  A computed 
tomography scan of the lumbar spine revealed mild disc bulge 
at L4-5, which flattened the anterior thecal sac, but no 
spinal stenosis.  It did show some mild degenerative changes 
of the facets.  At L5-S1 there was a 6 cm, central, mid disc 
herniation which came into contact with the S1 nerve roots.  
A diagnosis of L5-S1 midline disc herniation which was 
causing chronic pain and inability to obtain and maintain 
gainful employment was made. 

The veteran and his spouse presented testimony at a travel 
Board hearing held in July 1998.  The veteran and his spouse 
testified as to how difficult it was for him to travel the 
240 miles to attend the hearing.  His spouse testified that 
she assists her husband with traction three times a week at 
home.  She indicated that many times the veteran cannot get 
out of bed unless assisted. The veteran testified that he 
experienced pain radiating down both legs.  He indicated that 
he has tried a TENS unit, hot pads and saunas for pain relief 
to no avail.

Subsequently, the case came before the Board in November 
1998, at which time it was remanded in order to afford the 
veteran a VA examination.

Additional VA clinical records were added to the record after 
the Board's remand.  A VA record dated in June 1998 revealed 
that the veteran was instructed to stop lumbar traction.  
Records dated in September 1998 revealed that he was treated 
with epidural steroids.  An assessment of lumbar 
radiculopathy was made in records dated in November 1998 and 
January 1999.   

A VA examination of the spine was conducted in February 1999.  
The entire claims folder was reviewed and the evidence 
summarized in the report.  The veteran indicated that his 
legs give out and that he has back problems every day.  The 
examiner noted that the veteran ambulated with a cane and 
appeared to have great difficulty during the examination, but 
the examiner observed the veteran that same day ambulating 
without difficulty in the hallway with the cane not reaching 
the floor.  The examiner also noted that the veteran did not 
appear to have any difficulty dressing or undressing and 
noted that his cane was in good condition with no excess wear 
shown.  There was no observable or palpable spasm.  The 
veteran declined to attempt forward flexion and had 15 
degrees of extension, 13 degrees of left lateral flexion, 15 
degrees of right lateral flexion, 23 degrees of right 
rotation and 27 degrees of left rotation.  The veteran 
declined to stand on one leg explaining that he would fall 
and declined to stand on his toes or heels, due to problems 
with foot numbness and back strain.  Strength of 5/5 was 
shown.  The examiner indicated that no scoliosis was shown.

The examiner indicated that the veteran's thoracolumbar 
changes might be attributable to Scheuermann's disease, and 
that this condition would not typically be considered service 
connected.  The examiner also noted that the veteran's 
subjective complaints were not supported by the objective 
medical findings, specifically consistent clinical evidence 
to support any irritation or impingement of the S1 nerve 
roots or L4-L5 roots.  The examiner opined that there was no 
evidence to support that the veteran's L5-S1 herniated disc 
was in any way related to his active duty service nor would 
it be secondary to a pre-existing condition such as strain or 
Scheuermann's.  It was also opined that the veteran did not 
have fibromyalgia or that his tarsal tunnel syndrome (which 
was resolving) was related to his service-connected back 
disability.  It was also noted that he did not have 
scoliosis.  The examiner concluded that there was no 
compelling evidence which suggested that the veteran was 
significantly disabled in any way due to his back condition.  

A VA examination was provided by a different examiner in 
March 1999.  Physical examination revealed that gait was 
normal, although it was noted that the veteran walked with a 
cane.  The veteran declined to walk on his heels and toes.  
Range of motion testing revealed flexion of 30 degrees, 
extension to 5 degrees, side bending to 5 degrees on either 
side, and combined thoracolumbar rotation of 20 degrees.  
Straight leg raising was to 90 degrees in a seated position 
without back complaints.  The examiner connected that the 
veteran's complaints seemed to be far in excess of anything 
which could be objectively demonstrated.  It was commented 
that there was rather marked pain behavior.  The examiner 
also indicated that a 40 percent disability evaluation was 
significantly in excess of anything which could be 
substantiated solely on an objective basis.  

The RO subsequently denied an evaluation in excess of 40 
percent for the veteran's low back disability.

Analysis

Schedular rating

The veteran's back disability is currently evaluated as 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1999) [lumbosacral strain].  Under this Diagnostic 
Code, a 40 percent evaluation requires severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, and positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

A 40 percent evaluation is the highest schedular evaluation 
provided under Diagnostic Code 5295.  The veteran and his 
representative have argued that an evaluation in excess of 40 
percent should be assigned under a different Diagnostic Code, 
specifically requesting an evaluation under Code 5293, used 
for the evaluation of intervertebral disc syndrome.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 5293, a 60 percent evaluation is 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
The criteria for a 40 percent evaluation for intervertebral 
disc syndrome require the same type of symptoms, but with 
recurring attacks and intermittent relief.  38 C.F.R. Part 4, 
Diagnostic Code 5293.

In determining whether the veteran's disability of the spine 
may be more appropriately evaluated under 5293 than under the 
currently assigned Diagnostic Code 5295, the Board must first 
determine whether the veteran's herniated disc and complaints 
of radiculopathy are part of his service connected disability 
of the low back.  In this regard, the Board has the duty to 
assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997) 
and cases cited therein.

Upon VA examination conducted in February 1999, this matter 
was specifically addressed.  The examiner indicated that the 
veteran's thoracolumbar changes might be attributable to 
Scheuermann's disease, and that this condition would not 
typically be considered service connected.  The examiner 
opined that there was no evidence to support that the 
veteran's L5-S1 herniated disc was in any way related to his 
active duty service, nor would it be secondary to a pre-
existing condition such as strain or Scheuermann's.  The VA 
examiner also opined, based on a comprehensive review of the 
evidence, that given the veteran's abrupt decision to leave 
his job in 1993, which coincided with the onset of his leg 
pain, it seemed likely that the veteran's herniated nucleus 
pulposus at L5-S1 occurred while he was a civilian employee, 
although the veteran denied any specific injury. 

A private medical evaluation conducted in March 1998 
indicated that neurological evaluation was intact.  The 
doctor opined that the veteran might have two neurological 
problems superimposed on each other and indicated that left 
tarsal tunnel syndrome, not the service connected disability 
of the low back disability, which the examiner indicated 
might account for some of the distal paresthesias.  It was 
noted that in addition, he appeared to have possible 
bilateral S1 radiculopathies which were relatively mild.  The 
physician did not suggest that the radiculopathies were 
related to the service connected lumbosacral strain.

Similarly, the results of a private neurological evaluation 
conducted in February 1996 showed that the veteran had pain 
in the back centered in the mid-lumbar region and sometimes 
radiating into the buttocks and posterior thigh region.  It 
was commented that there was no true radicular component to 
this, and the veteran denied leg parasthesias, leg weakness 
or gait problems.  Physical examination revealed tenderness 
along the lumbar paraspinous muscles.  Neuromuscular 
examination of the limbs was completely normal.  It was the 
doctor's impression that the veteran's lingering complaints 
were strictly myofascial and soft tissue in origin.  He 
indicated that he found no evidence of lingering neurologic 
disease in the veteran and that specifically, there was no 
evidence of thoracic outlet syndrome. Again, this medical 
evaluation did not indicate that the symptoms shown were 
related to the service connected lumbosacral strain.

Essentially, the competent medical evidence reflects that the 
veteran's claimed neurological symptomatology of the spine is 
not related to his service-connected low back disability.  No 
competent medical evidence to the contrary has been 
presented.  The veteran has provided statements and testimony 
to the effect that his neurological symptoms are part of his 
service connected disability.  However, it is well-
established that the veteran, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is therefore 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In short, the Board concludes that the preponderance of the 
evidence supports the conclusion that neurological symptoms 
claimed by the veteran are not associated with his service-
connected low back disability but rather, as indicated by the 
VA physician in February 1999, such symptoms first appeared a 
number of years after service and have not been determined to 
be associated with the service-connected disability.  The 
Board specifically finds, based on the medical evidence which 
has been described in detail above, that the herniated disc 
at L5-S1 is not part of the veteran's service-connected back 
disability.  As discussed above, there is no medical evidence 
which supports such a conclusion, the veteran's own lay 
opinion not being probative, and medical evidence in the form 
of the very detailed February 1999 report against that 
conclusion.  Thus, in light of the evidence of record, an 
evaluation under Diagnostic Code 5293 is not appropriate.  
Therefore, the veteran's disability is most appropriately 
evaluated under the currently assigned Diagnostic Code 5295.  
As noted above, he already in receipt of the maximum 
schedular rating allowable under that diagnostic code.

DeLuca considerations

Regulations define disabilities of the musculoskeletal system 
as "primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance."  38 C.F.R. § 4.40.  Under 38 
C.F.R. § 4.40, functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
on motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled. Disabilities of the joints consist of 
reductions in the normal excursion of movements in different 
planes.  Consideration is to be given to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher rating in cases in which functional loss 
due to pain is demonstrated, and pain on use is not 
contemplated in the relevant rating criteria.

In assigning disability ratings, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999) concerning pain and functional loss are 
generally applicable.  However, the Court, in Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) determined that if a 
claimant is already receiving the maximum disability rating 
available, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable.  In this case, inasmuch as 
the veteran has been granted the maximum disability 
evaluation attainable under Diagnostic Code 5295, additional 
compensation under 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.  Accordingly, an increased rating for a low back 
disability on that basis is denied.

Extraschedular rating

The Board notes that the RO, in a June 1998 Supplemental 
Statement of the Case concluded that an extraschedular 
evaluation was not warranted for the veteran's low back 
disability.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999).

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321 (1999).  
As noted above, the RO has addressed the matter of the 
assignment of an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (1999).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


The veteran has indicated that he quit his job in 1993 due to 
back problems.  A VA examiner in April 1999 indicated that 
disc herniation at L5-S1 was causing inability to obtain and 
maintain gainful employment.  The examiner did not relate 
such disc disability to the veteran's service or to his 
service-connected low back disability, nor did the examiner 
indicate that the service-connected low back disability 
adversely impacted on the veteran's employability.

As discussed above, the VA examiner in February 1999, 
following a comprehensive review of the evidence, noted that 
the veteran's abrupt decision to leave his job in 1993, which 
coincided with the onset of his leg pain, appeared to be due 
to herniated nucleus pulposus at L5-S1 which the examiner 
believed was not related to service or to the service-
connected low back disability.  The examiner commented, 
moreover, that the veteran might have some difficulty finding 
employment as a stationary engineer because of his 
psychiatric diagnosis, but indicated that he could not say 
that the veteran was unemployable or significantly disabled 
in any way due to his back condition. 

The veteran in essence contends that he cannot work due to 
his service-connected low back disability.  As noted above, 
as a lay person he cannot render medical opinions concerning 
etiology or diagnosis.  See Espiritu, supra.  Accordingly, 
the Board places little weight on the veteran's contentions.

The preponderance of evidence thus does not show that the 
veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under  38 C.F.R. 3.321(b)(1).  The 
evidence fails to show that his service-connected low back 
disability has produced marked interference with this 
employment.  The record also does not demonstrate that he has 
required any recent hospitalization for his low back 
disability.  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture. Accordingly, an extraschedular evaluation is not 
warranted.

2.  Entitlement to an increased rating for skin conditions, 
including eczema, tinea pedis, tinea corporis, and tinea 
cruris, currently evaluated as 10 percent disabling.

Factual Background

Service medical records reveal that at various times between 
1985 and 1988, the veteran was treated for tinea cruris, 
tinea pedis, eczema and tinea corporis.  Upon VA examination 
conducted in May 1990, a diagnosis of chronic skin rash with 
desquamation on the soles of the feet, palm of the hands and 
left groin, cause undetermined, was made.  

By rating action of April 1991, the RO granted service 
connection for eczema, tinea pedis, tinea corporis and tinea 
cruris for which a 10 percent evaluation was assigned under 
Diagnostic Code 7806.

A VA examination of the skin was conducted in July 1992.  The 
report noted that the veteran had a white, itchy, scaling 
rash which was pretty generalized.  It was stated that the 
rash involved the left hand and the flexor aspect of the 
wrist and that a similar area with some tannish pigmentation 
involved both groins, the inner thighs, the intergluteal fold 
and the low back.  It was also stated that there were 
scattered areas of moniliform rash with scabbing over both 
lower extremities.  Also noted was a white scaly rash between 
the toes of his feet and on the soles which was noted to be a 
classic fungal infection.  Diagnoses which included 
generalized rash involving scattered areas of the upper 
extremities, trunk and lower extremities and it was noted 
that this was possibly neurodermatitis apparently previously 
diagnosed as excema, and active tinea pedis, not under 
treatment, were made.

The veteran underwent a VA general medical examination in 
October 1994.  An examination of the skin revealed several 
papules on the veteran's back which were not draining.  It 
was noted that he had scaling on the palms of both hands 
without drainage.  An opaque nail on the left foot was shown, 
indicating a fungal infection of the fifth toe.  There was an 
inflammatory lesion between the fourth and fifth toes as 
well.  The right foot showed opaque nails on the first and 
fifth toes.  There were no active lesions on the inguinal 
areas on each side.  There was a 1/2 inch scar in the right 
pretibial area in the upper 1/3, without swelling or 
drainage.  There was a small scar found between the fourth 
and fifth fingers of the right hand which did not show any 
drainage.  Diagnoses of a history of tinea infection, present 
in the feet, but previously present on the body and in the 
inguinal area and eczema of the skin of the back manifested 
by several papules, were made.

VA medical records reveal that in June 1995 the veteran was 
seen due to his skin problems.  At that time it was noted 
that he had scaling erythema of the right hand and the feet 
with some nail changes, worsening with warmer weather.  
Numbness and loss of grip of the right hand was also noted.  
An assessment of tinea pedis, possible hand eczema and right 
carpal tunnel syndrome was made.  

The veteran was seen for a private medical evaluation in 
September 1995 at which time an assessment of chronic eczema 
was made.

The veteran underwent a VA general medical examination in 
October 1995.  Physical examination revealed a small amount 
of scaling on both hands, but was otherwise not remarkable.  
A diagnosis of scaling of both hands, possibly a form of 
eczema, under treatment, was made.

The veteran provided testimony at a hearing held at the RO in 
July 1996.  He testified that he was receiving treatment for 
his skin condition.  He indicated that the skin condition 
affected his back, head, hands, arms, groin and feet.  

A VA examination of the skin was provided in January 1997.  
Physical examination revealed a few patchy areas of reddish 
lesions in the axillae bilaterally of which photographs were 
taken.  An examination of the feet revealed a few patchy 
areas of reddish skin without blisters over the feet.  A 
diagnosis of a history of a skin disorder with eczema was 
made.  It was noted that the veteran had a dermatology 
consult and that a culture of his feet did demonstrate 
trichophyton rubrum, consistent with tinea pedis, for which 
the veteran was being treated.  

A VA examination was conducted in April 1998.  A history of a 
fungal infection of the feet, groin and axilla area was 
noted.  It was reported that the condition became worse in 
the summertime and mid-winter and that he treated the 
condition with crème and ointment. It was noted that he did 
not need any treatment for the groin area and that all that 
was seen in that area was a brown scar-look to the skin.  In 
the axilla area there were some tiny little reddish-brown 
areas which were well healed, with no evidence of open areas 
or lesions.  For the scalp rash the veteran used Ketoconazole 
shampoo and no rash was shown upon examination.  Examination 
of the right foot showed some dryness of the right foot.  
There were no lesions or breakdown between the toes or 
cracking of the skin. An examination of the left foot 
revealed some dryness and peeling, but no other symptoms.  
The veteran reported that the spring was the best time for 
his skin and that it would start breaking down soon.  
Diagnoses of tinea pedis, under good control, but with 
chronic recurrence which could cause discomfort when trying 
to work; tinea corporis which did not cause any time lost 
from work, and tinea cruris which could cause discomfort, but 
no loss of time from work, were made. 

The veteran presented testimony at the travel Board hearing 
which was held in July 1998.  He testified that the skin 
condition affected many parts of his body, including the 
feet, and that it became worse in the summer and when it was 
not being treated.  

Subsequently, the case came before the Board in November 1998 
at which time it was remanded in order to afford the veteran 
a VA examination.

A VA examination of the skin was conducted in March 1999.  
The veteran complained of recurrent problems with his feet 
drying out, cracking and tenderness.  He gave a history of a 
rashes of the scalp, hands, flank and groin which were 
treated by VA.  Physical examination of the feet demonstrated 
diffusely dry, scaly skin.  There were changes of 
hyperkeratosis, especially of the left and right great toes.  
There was evidence of onychomycosis on the left great fifth 
toe and the right great toes.  Some scalp folliculitis and 
mild pustulation was also shown.  He had scattered follicular 
papules on his back and flanks.  He had mild asteatotic 
eczema on his lower back.  His thighs showed scattered 
follicular papules.  His hands showed some mild dermatitis.  
His inguinale area showed hyperpigmentation from previous 
tinea infection.  There was no scale suggestive of an active 
process of fungal infection in the groin.  Testing done from 
a scraping of the right foot was positive for fungal 
elements.  


The examiner's assessment was that the veteran had a history 
of tinea infections involving the feet, the toenails and the 
inguinal area which had been treated in the past with oral 
and topical agents for good control.  It was noted that these 
infections probably tended to relapse from time to time but 
that they basically resulted in no specific impairment and 
were "not compensable" for that reason.  Also noted was a 
history of rashing and eczema of the hands and torso.  The 
examiner noted that these problems were mild in terms of the 
skin drying out.  It was noted that there was some 
folliculitis evident upon examination which had not been 
mentioned in the past and the examiner explained that this 
could be a problem secondary to eczema, but that it could be 
treated with cremes or moisturizers.  The final assessments 
were: a history of recurrent tinea infections of the feet, 
nails of the feet and inguinal areas which were well 
controlled when active with topical agents and formed no 
impairment; and chronic dermatitis of the hands and torso, 
suggestive of mild skin problems, which should be relatively 
controlled with topical moisturizers and cortisone when 
active.  

In a Supplemental Statement of the Case in July 1999, the RO 
denied an evaluation in excess of 10 percent for the 
veteran's service-connected skin condition.

Analysis

The veteran's skin condition is currently assigned a 10 
percent evaluation under Diagnostic Code 7806 and is rated as 
eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Under 38 
C.F.R. § 4.118, Diagnostic Code 7806, eczema, the following 
schedular criteria apply: with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, a 50 percent 
disability rating is assigned; with exudation or itching 
constant, extensive lesions, or marked disfigurement, a 30 
percent disability rating is assigned; with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent disability rating is assigned, 
and with slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area, a noncompensable 
disability rating is assigned.

Thus, to support a schedular rating of 30 percent, the 
evidence must show that the veteran's skin condition is 
manifested by constant exudation or itching, with extensive 
lesions or marked disfigurement.

The Board notes that upon examinations conducted in 1997, 
1998 and 1999 the evidence does not reflect that the 
veteran's skin condition is manifested by constant exudation 
or itching, with extensive lesions or marked disfigurement.  
The veteran has complained of scaling and itching of the skin 
and feet and in a July 1999 statement indicated that this was 
constant.  However, the most recent objective clinical 
evidence does not document that fact as the veteran made no 
complaints of constant itching upon VA examination conducted 
in March 1999.  The examination reports do not mention 
objective manifestations of constant itching such as scars or 
other evidence of scratching.  In addition, the most recent 
examination reports do not show evidence of extensive lesions 
or marked disfigurement.  

The Board does note that the recent medical evidence does 
reflect that the veteran's skin condition has affected 
several areas of his body, including the scalp, hands, feet, 
groin, and nails.  There is no medical evidence that an 
extensive area is involved, however.  Rather, the skin 
disability has been characterized by recent examiners using 
such terms as "scattered" with "a few patchy areas" and no 
lesions noted.  There is nothing in the medical evidence 
which indicates that the area involved is extensive.

Also of record are photographs of the veteran's skin 
condition taken in 1997 which show no evidence of extensive 
lesions or of marked disfigurement.

The Board is of course cognizant of the veteran's contentions 
that his service-connected skin disability is subject to 
flare-ups.  VA's duty to assist includes an adequate 
examination conducted during an active stage of the disorder.  
See Ardison v. Brown, 6 Vet. App 405, 407 (1994); Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992).  In this case, the 
Board's remand in November 1998 specifically made reference 
to Ardison.  Subsequent examination, in March 1999, was done 
while the disability was active.  In addition, and most 
significantly, the most recent VA examiner specifically 
indicated that the skin disability should be well controlled 
with topical agents even in times of relapse.  

The Board has also considered whether the veteran's skin 
condition is otherwise productive of any functional 
impairment which would warrant an evaluation in excess of 
30 percent.  See 38 C.F.R. §§ 4.10, 4.21.  However, the 
clinical evidence does not suggest such. Moreover, the VA 
examiner indicated in his March 1999 assessment that the 
veteran's skin condition was well controlled with treatment 
and was productive of no physical or functional impairment.

The Board has also considered the possibility of assigning 
separate evaluations for the veteran's skin condition, which 
has been variously diagnosed as eczema, tinea pedis, tinea 
corporis, and tinea cruris.  Distinct manifestations from the 
same condition would permit rating under several diagnostic 
codes; however, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In the instant case, the 
symptoms of the veteran's skin condition which have been 
variously diagnosed do in fact overlap, nor does the rating 
schedule employ separate rating codes for the variously 
diagnosed conditions, all are evaluated as eczema.  
Accordingly, the Board finds no basis for separate 
evaluations for the veteran's skin condition.

In summary, based on its review of all of the evidence of 
record, the Board is of the opinion that the preponderance of 
the evidence of record is against the assignment of a 
disability rating in excess of the 10 percent rating which is 
currently assigned under Diagnostic Code 7806.  That is, the 
disability picture presented is best characterized as 
"slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area".  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  The Board has placed particular weight 
on the two most recent examinations of record, in April 1998 
and in March 1999, which do not contain findings consistent 
with, or nearly approximating, those which would warrant the 
assignment of a 30 percent or higher disability rating.  The 
Board further observes that the recent examination reports 
document little or any functional loss due to the service-
connected skin disability.  Accordingly, an increased 
evaluation is denied.


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
low back disability is denied.

An evaluation in excess of 10 percent for a skin condition is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The examiner also noted that the veteran's subjective complaints were not supported by the objective 
medical findings, specifically consistent clinical evidence to support any irritation or impingement of the S1 
nerve roots or L4-L5 roots.

